                              Case 1:19-cv-00270-DAD-BAM Document 33 Filed 03/16/20 Page 1 of 8


                          1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                              Email: don@dklawoffice.com
                          2   Jessica L. Danielski [SBN: 308940]
                              Email: jessica@dklawoffice.com
                          3   LAW OFFICES OF DONALD KILMER, APC
                              14085 Silver Ridge Road
                          4   Caldwell, Idaho 83607
                              Voice: (408) 264-8489
                          5
                              Jason Davis [SBN: 224250]
                          6   Email: jason@calgunlawyers.com
                              THE DAVIS LAW FIRM
                          7   42690 Rio Nedo, Suite F
                              Temecula, California 92590
                          8   Voice: (949) 436-4867
                              Fax: (888) 624-4867
                          9
                              Attorneys for Plaintiffs
                         10   JANE ROE #1, et al.
                         11
                                                     UNITED STATES DISTRICT COURT
                         12                         EASTERN DISTRICT OF CALIFORNIA
                         13
                                                                              Case No.: 1:19-CV-270-DAD-BAM
                         14    Jane Roe #1, Jane Roe #2, John Doe
                               #1, John Doe #2, John Doe #3, John             PLAINTIFFS’ MOTION FOR
                         15                                                   LEAVE TO AMEND OPERATIVE
                               Doe #4, John Doe #5, John Doe #6,              COMPLAINT and
                         16    Second Amendment Foundation, Inc.,             MEMORANDUM IN SUPPORT
                                                                              OF MOTION FOR LEAVE TO
                         17                                                   AMEND THE COMPLAINT and
                                                      Plaintiff(s),           DECLARATION OF COUNSEL IN
                         18                                                   SUPPORT OF MOTION
                         19           vs.
                                                                              Fed. R. Civ. P. 15, 16
                         20    United States of America, United
                         21    States Department of Justice, Federal
                               Bureau of Investigation, Bureau of
                         22    Alcohol, Tobacco, Firearms and
                         23    Explosives, William P. Barr (U.S.
                               Attorney General), Christopher Wray
                         24    (Director, FBI), Regina Lombardo
                         25    (Acting Director, BATFE), Xavier
                               Becerra (California Attorney General),
                         26    and Does 1 to 100.
                         27
                                                      Defendant(s).
   Donald Kilmer
   Attorney at Law       28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file FAC                 -1-        Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 33 Filed 03/16/20 Page 2 of 8


                          1          Please take notice: Plaintiffs hereby move this Court for an
                          2   order for leave to file a First Amended Complaint. [See: Exhibit A.]
                          3
                          4                                  A. Introduction
                          5   1.     Plaintiffs are set forth in the caption and the (proposed) First
                          6          Amended Complaint. There are no proposed changes to the
                          7          plaintiffs.
                          8   2.     Defendants are set forth in the caption and the (proposed) First
                          9          Amended Complaint. The only change to the identity of any
                         10          Defendants is the substitution of Defendant REGINA
                         11          LOMBARDO (current Acting Director of BATFE) for THOMAS E.
                         12          BRANDON (former Deputy Director, BATFE).
                         13   3.     Plaintiffs have sued under multiple theories for denial of their
                         14          right to acquire/purchase/possess firearms due to wrongful
                         15          interpretation, or unconstitutionality, of 18 U.S.C. 922(g)(4) and
                         16          its implementing regulations and related statutes.
                         17   4.     Defendant California and all named California officials filed an
                         18          answer on or about May 1, 2019. (Doc 08)
                         19   5.     Defendant United States and all named federal officials filed their
                         20          answer on or about July 8, 2019. (Doc. 12)
                         21   6.     The parties stipulated to a Protective Order to conduct discovery
                         22          and the Court entered the order on October 4, 2019. (Doc. 21)
                         23   7.     The parties have exchanged Initial Disclosures pursuant to this
                         24          Court’s scheduling orders and Fed. R. Civ. P. 26.
                         25   8.     This Court also granted an unopposed motion for the plaintiffs to
                         26          proceed under pseudonyms on February 20, 2020. (Doc. 30)
                         27   9.     The amendments Plaintiffs seek are:
   Donald Kilmer
   Attorney at Law       28          a.      Substitution of BATFE’s current acting director for deputy
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file FAC             -2-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 33 Filed 03/16/20 Page 3 of 8


                          1                  director under Fed. R. Civ. P. 25(d).
                          2          b.      Clarification of Due Process claim against defendants to
                          3                  include a failure to provide constitutionally adequate
                          4                  review/restoration procedures to restore federal firearm
                          5                  rights after a state procedure that suspends rights and/or
                          6                  defects in California’s restoration procedures.
                          7          c.      Addition of a Tenth Amendment Cause of Action (Claim)
                          8                  after initial disclosures revealed that California has
                          9                  approved all Plaintiffs to purchase firearms under state law
                         10                  (i.e., Plaintiffs have had their rights restored under state
                         11                  law), yet federal law and/or federal defendants have
                         12                  continued to deny a firearm purchase/possession to all
                         13                  plaintiffs.
                         14                                B. Statement of Facts
                         15   10.    Essential to a determination of which Defendant is primarily
                         16          responsible for Plaintiffs claims (denial of clearance to purchase a
                         17          firearm) is which body of law and/or which defendants enforcing
                         18          which body of law, is the legal and proximate cause of the
                         19          constitutional wrongs alleged in this suit.
                         20   11.    The fog on that issue was partly lifted when the California
                         21          Defendants disclosed (under Fed. R. Civ. P. 26) that Plaintiffs
                         22          Jane Roe #2, and John Does #1 to #6 were not – in fact –
                         23          prohibited California state law from acquiring/possessing
                         24          firearms and that the denial issued by the California Department
                         25          of Justice, Bureau of Firearms, was based on (both) an
                         26          interpretation of federal law and the federal government’s
                         27          determinations (through the NICS system) that Plaintiffs were
   Donald Kilmer
   Attorney at Law       28          prohibited.
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file FAC               -3-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 33 Filed 03/16/20 Page 4 of 8


                          1   12.    Through the same initial disclosure process, the Federal
                          2          Defendants have confirmed orally (still waiting on exchange of
                          3          written discovery) that all Plaintiffs remain disqualified from
                          4          purchasing/possessing firearms under federal law.
                          5   13.    Upon learning this, Plaintiffs gave notice that they would seek
                          6          amendment to add a 10th Amendment cause of action, especially
                          7          once it was learned that California would decline to assert this
                          8          claim on behalf of themselves and the Plaintiffs.
                          9   14.    Addition of this 10th Amendment Claim/Cause of Action is the
                         10          only substantive amendment sought by the Plaintiffs.
                         11
                         12                               C. Statement of the Law
                         13   15.    Unless the opposing party can show prejudice, bad faith, or undue
                         14          delay, a court should freely grant leave to file an amended
                         15          pleading. Fed. R. Civ. P. 15(a)(2), Foman v. Davis, 371 U.S. 178,
                         16          182 (1962).
                         17          a.      Federal policy strongly favors determination of cases on
                         18                  their merits. Therefore, the role of pleadings is limited, and
                         19                  leave to amend the pleadings is freely given unless the
                         20                  opposing party makes a showing of undue prejudice, or bad
                         21                  faith or dilatory motive on the part of the moving party.
                         22                  Foman v. Davis (1962) at 182; Sonoma County Ass'n of
                         23                  Retired Employees v. Sonoma County (9th Cir. 2013) 708
                         24                  F.3d 1109, 1117.
                         25          b.      The liberal standard for permitting amendment “is
                         26                  especially important where the law is uncertain.” Runnion
                         27                  ex rel. Runnion v. Girl Scouts of Greater Chicago &
   Donald Kilmer
   Attorney at Law       28                  Northwest Indiana (7th Cir. 2015) 786 F.3d 510, 520-523.
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file FAC              -4-      Jane Roe #1, et al., v. United States, et al.
                           Case 1:19-cv-00270-DAD-BAM Document 33 Filed 03/16/20 Page 5 of 8


                       1                                    D. Argument
                       2   16.    Plaintiffs have not engaged in undue delay.
                       3          a.      The parties began exchanging Initial Disclosures under Fed.
                       4                  R. Civ. P. 26 in late 2019 and early 2020. Plaintiffs were
                       5                  only able to confirm in late February (after service of the
                       6                  federal defendants’ disclosures) that Federal Law (whether
                       7                  administered by federal defendant officials or state
                       8                  defendant officials) was the block on their right to
                       9                  purchase/acquire firearms under the various federal and
                      10                  state law gauntlets for exercising this right.
                      11          b.      Upon learning this, Plaintiffs inquired whether the
                      12                  California Defendants intended to assert their 10th
                      13                  Amendment reserved powers as a defense to this action.
                      14                  Without a clear confirmation whether California would
                      15                  assert its powers, under this bulwark of federalism,
                      16                  Plaintiffs gave notice that they would seek to amend the
                      17                  operative complaint to add a 10th Amendment Cause of
                      18                  Action.1
                      19          c.      Therefore Plaintiffs have not been dilatory in seeking
                      20                  amendment.
                      21   17.    There is no prejudice to the Defendants.
                      22          a.      No new facts are alleged.
                      23          b.      No formal discovery has been conducted.
                      24          c.      No motions to dismissed have been litigated.
                      25          d.      The Defendants were given verbal notice of the intention to
                      26
                                  1
                      27           The powers not delegated to the United States by the Constitution, nor
                          prohibited by it to the states, are reserved to the states respectively, or to the
   Donald Kilmer
   Attorney at Law     28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
                          people. (underline added.) TENTH AMENDMENT, UNITED STATES CONSTITUTION.
 Vc: (408) 264-8489
don@dklawoffice.com
                           Motion: Leave to file FAC              -5-      Jane Roe #1, et al., v. United States, et al.
                           Case 1:19-cv-00270-DAD-BAM Document 33 Filed 03/16/20 Page 6 of 8


                       1                  amend at the earliest possible moment the issue arose.
                       2          e.      Furthermore, on March 11, 2020, the Ninth Circuit issued
                       3                  an opinion in Mai v. United States, 2020 U.S. App. LEXIS
                       4                  7562. While this case can be distinguished on its facts, the
                       5                  Ninth Circuit panel went out of its way to invite alternative
                       6                  theories of relief other than through a stand-alone Second
                       7                  Amendment challenge.2
                       8          f.      While Plaintiffs have already alleged alternative theories
                       9                  under the doctrines of Equal Protection and Due Process,
                      10                  Plaintiffs also belief in good faith that they have exercised
                      11                  their powers (in conjunction with their home state) under
                      12                  the Tenth Amendment, either though forbearance and
                      13                  operation of law, or by seeking a California Superior Court
                      14                  determination, that their rights under the Second
                      15                  Amendment should be restored. This gives rise to a Tenth
                      16                  Amendment claim under the plain meaning of that
                      17                  amendment.
                      18   18.    Plaintiffs are acting in good faith.
                      19          a.      As noted above (and by reference to the record in this
                      20                  matter) there is no motion pending, plaintiffs have been
                      21                  diligent, and have alleged no new facts in seeking to add a
                      22                  Tenth Amendment claim/cause of action.
                      23          b.      Plaintiffs are not acting in bad faith and Defendants can
                      24                  produce no evidence contradicting this assertion.
                      25
                      26          2
                                  Plaintiff are not seeking to dismiss their Second Amendment claims
                       27 because they believe the Ninth Circuit panel’s decision is in error, and they wish
                          to preserve this claim and they intend to argue that their particular facts can be
   Donald Kilmer
   Attorney at Law     28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
                          distinguished from the facts litigated in Mai.
 Vc: (408) 264-8489
don@dklawoffice.com
                           Motion: Leave to file FAC               -6-     Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 33 Filed 03/16/20 Page 7 of 8


                          1   19.    Furthermore, the court could allow the filing of Plaintiffs’
                          2          amended pleading because it is appropriate and necessary. See
                          3          Gamma-10 Plastics, Inc. v. Am. President Lines, Ltd., 32 F.3d
                          4          1244, 1255-56 (8th Cir. 1994). Based on the newly discovered
                          5          evidence relating to which party is primarily responsible for the
                          6          constitutional wrongs, Plaintiffs will be prejudiced if not allowed
                          7          to amend their complaint to address this important issue of
                          8          federalism.
                          9                                 E. Conclusion
                         10   20.    Plaintiffs have been diligent, there is no prejudice to the
                         11          Defendants (they may still challenge this, and all causes of action,
                         12          in any dispositive motion before trial), and the rules governing
                         13          amendment of pleadings at this stage of litigation are to be
                         14          liberally interpreted to allow amendment.
                         15   21.    For these reasons, Plaintiffs ask the court to grant leave to file
                         16          the amended pleading attached as Exhibit A.
                         17
                         18                                 Dated March 16, 2020.
                         19                                 Respectfully Submitted by:
                         20                                 /s/ Donald Kilmer
                                                            Attorney for Plaintiffs (Lead Counsel)
                         21                                 Donald E. J. Kilmer, Jr. [SBN: 179986]
                                                            Email: don@dklawoffice.com
                         22                                 Law Offices of Donald Kilmer, P.C.
                                                            14085 Silver Ridge Road
                         23                                 Caldwell, Idaho 83607
                                                            Voice: (408) 264-8489
                         24
                         25
                         26
                         27
   Donald Kilmer
   Attorney at Law       28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file FAC            -7-      Jane Roe #1, et al., v. United States, et al.
                              Case 1:19-cv-00270-DAD-BAM Document 33 Filed 03/16/20 Page 8 of 8


                          1                        Declaration of Counsel for Plaintiffs
                          2   1.     I am lead counsel in the above-entitled matter.
                          3   2.     On or about February 20, 2020, I received the Federal
                          4          Defendants’ Initial Disclosures.
                          5   3.     I also received verbal confirmation that the Federal Government
                          6          considered all Plaintiffs prohibited under federal law from
                          7          acquiring, possessing, purchasing firearms.
                          8   4.     During the relevant time periods, I also inquired, verbally,
                          9          whether the State of California intended to assert a 10th
                         10          Amendment counter-claim in this matter. Not having received a
                         11          definite response, Plaintiffs gave notice to, and met/conferred
                         12          with both sets of Defendants that Plaintiffs would assert a Tenth
                         13          Amendment claims/cause of action.
                         14          I declare under penalty of perjury under the laws of the United
                         15   States that the forgoing Declaration is true and correct of my own
                         16   personal knowledge and that this declaration was executed in Caldwell,
                         17   Idaho on March 16, 2020.
                         18                                        /s/ Donald Kilmer
                         19                                       Attorney for Plaintiffs
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
   Donald Kilmer
   Attorney at Law       28
14085 Silver Ridge Rd.
  Caldwell, ID 83607
 Vc: (408) 264-8489
don@dklawoffice.com
                              Motion: Leave to file FAC             -8-     Jane Roe #1, et al., v. United States, et al.
